Citation Nr: 1107188	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1991 to December 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office & Insurance Center (RO) 
located in Philadelphia, Pennsylvania.  

In a November 2006 rating determination, the RO denied service 
connection for tinnitus and hearing loss.  In a June 2008 rating 
determination, the RO granted service comention for bilateral 
hearing loss and assigned a noncompensable disability evaluation 
effective the date of receipt of the Veteran's initial 
application for compensation.  The Veteran subsequently perfected 
his appeal on this issue.  

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2010.  A transcript 
of the hearing is of record.  At the time of the hearing, the 
Veteran requested that the record remain open for submission of 
additional evidence and noted that he waived initial review of 
the evidence by the RO.  Additional evidence from the Veteran was 
received in October 2010 and made part of the record. 

The issue of entitlement to a higher initial evaluation for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.  




FINDING OF FACT

The Veteran's tinnitus did not clearly and unmistakably exist 
prior to active service and is of service origin.

CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service for 
tinnitus is not rebutted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS


Tinnitus

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see generally Hickson v. West, 12 Vet. App. 247, 
253 (1999) (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  see Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If a chronic disease is identified in 
service, manifestations of the same disease at any time, no 
matter how remote, after service will be service connected.  
38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been aggravated.  
Under the statute, it states:

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, not 
just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

VA's implementing regulation provides that:

(a) General. A preexisting injury or disease will be 
considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service after December 31, 
1946.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service.

(1) The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.

(2) Due regard will be given the places, types, and 
circumstances of service and particular consideration will 
be accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action 
with the enemy or following a status as a prisoner of war 
will establish aggravation of a disability.

38 C.F.R. § 3.306(b).

The service treatment records reveal that at the time of the 
Veteran's May 1991 service entrance examination, he was found to 
have defective hearing in his right ear for VA rating purposes.  
However, there were no complaints or findings of tinnitus at that 
time.  At the time of a December 1991 audiological evaluation, 
the Veteran was noted to have a noise exposure history of weapons 
and construction.  However, there was a specific finding of "no 
tinnitus" made at that time.  There were also no findings of 
tinnitus at the time of October 1992 and May 1994 examinations.  

At the time of a December 1995 audiological evaluation, performed 
prior to the Veteran's release from service, he was noted to have 
some bilateral tinnitus as well as severe bilateral sensorineural 
hearing loss.

In conjunction with his claim for service connection, the Veteran 
was afforded a VA examination in June 2008.  At the time of the 
examination, the Veteran reported that he was always saying 
"what" and that he had ringing in his ears.  The examiner noted 
that the Veteran had been a member of the Marine Corps.  He 
observed that the Veteran had exposure to weaponry noise.  The 
Veteran stated that he was told not to utilize ear protection as 
it was not permitted in combat theatres.  Ear protection was 
reported to have been provided but not used.  

The Veteran was noted to have a positive family history as it 
related to tinnitus.  He was also noted to have been exposed to 
power tools when working as a carpenter.  It was further reported 
that the Veteran had been a recreational target shooter.  The 
Veteran's tinnitus was noted to be bilateral and constant.  The 
Veteran reported the onset in 1995 and attributed it to his 
military noise exposure.  The examiner diagnosed the Veteran as 
having recurrent tinnitus consistent with hearing loss.  

As to the Veteran's hearing loss, the examiner noted that the 
Veteran's hearing loss was not due to military service but was 
aggravated by military service.  

With regard to tinnitus, the examiner stated that it was less 
likely as not that the Veteran's tinnitus was related to his 
inservice noise exposure.  He noted that the Veteran's tinnitus 
complaints were consistent with hearing loss; however, onset of 
the hearing loss occurred prior to military service.  He reported 
that despite the aggravation of hearing loss by military service, 
there was no solid evidence to support a nexus to tinnitus onset 
and active duty.  He stated all of the Veteran's miliary and 
civilian audiological and otological history (with focus on 
military noise exposure information) was scientifically reviewed 
and thoughtfully considered during the formulation of the 
opinion.  

At his September 2010 hearing, the Veteran indicated that that he 
reported having tinnitus at the time of his separation from 
service.  He and his representative both stated that he never had 
tinnitus prior to service and that he currently had ringing in 
his ears all the time.  

As there is not clear and unmistakable evidence that the 
Veteran's tinnitus existed prior to service, the presumption of 
soundness has not been rebutted.  Thus, the Veteran must be 
considered as having been in sound condition at the time of his 
entrance into service as it relates to tinnitus.  The Board 
further notes that tinnitus was not found in close proximity to 
the Veteran's entrance into service and that the Veteran was 
specifically found to not have tinnitus at the time of the 
December 1991 audiological evaluation.  Tinnitus was also not 
found to be present in any service treatment records or at the 
time of any service examination until December 1995.  During an 
audiological evaluation performed at that time, the Veteran was 
noted to have bilateral tinnitus, with the examiner reporting 
that the Veteran had an extensive noise exposure history.  
Moreover, the June 2008 VA examiner stated that the Veteran's 
recurrent tinnitus was consistent with his hearing loss.  
Furthermore, the Veteran has reported that his tinnitus had its 
onset in 1995, which is consistent with the evidence of record, 
and that his tinnitus has been continuous since that time.  

The Board does note that the June 2008 VA examiner opined that it 
was less likely that the Veteran's tinnitus was related to his 
period of service as there was no solid evidence to support a 
nexus to tinnitus onset and service.  However, as evidenced 
above, tinnitus was not noted at the time of the Veteran's 
entrance into service nor in close proximity to service, with the 
December 1991 audiological examiner specifically indicating that 
tinnitus was not present.  Moreover, the first objective medical 
finding of tinnitus occurred in service and the Board has no 
reason to doubt the Veteran's reports of continuity of 
symptomatology since service.  

After the required application of the presumption of sound 
condition as it relates to tinnitus, or the lack of findings of 
tinnitus, upon entry into active service, and the objective 
findings above, the Board finds that the evidence of record 
establishes that the Veteran has tinnitus that began during 
active service.  Accordingly, entitlement to service connection 
for tinnitus is warranted.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of service connection for tinnitus, 
the VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004 (the notice and duty to 
assist provisions of the VCAA do not apply to claims that could 
not be substantiated through such notice and assistance).  In 
view of the Board's favorable decision with regard to this claim, 
further assistance is not required to substantiate that element 
of the claim. 


ORDER

Service connection for tinnitus is granted.  


REMAND

With regard to the Veteran's claim for an increased disability 
evaluation for his service-connected bilateral hearing loss, the 
Board notes that at the time of his September 2010 hearing, the 
Veteran expressed his desire to report for an additional VA 
audiological examination to determine the current severity of his 
service-connected bilateral hearing loss.  He indicated that he 
had noticed an increase in his hearing loss as it related to 
certain activities.  

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Both the Veteran 
and his representative requested that the Veteran be afforded an 
additional VA examination and the Veteran expressed his 
willingness to report for an additional VA examination.  

The Board does note that at the time of his September 2010 
hearing, the Veteran expressed some concern about being 
redeployed and indicated that he would attempt to have a VA 
audiological evaluation performed prior to any possible 
redeployment.  The Board observes that the Veteran underwent a VA 
audiological evaluation in September 2010 and forwarded the 
results to the RO.  While the results of the examination are of 
record, the findings made at the time of the examination are 
insufficient in order to properly rate the Veteran's claim.  
Specifically, the speech discrimination results are not of 
record.  While the examiner noted that the Veteran had excellent 
speech discrimination abilities, the specific results were not 
recorded.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination."  
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993). 

The Board further notes that at the time of his September 2010 
hearing, the Veteran reported that he was not being treated at VA 
for his hearing loss but stated that he would be seeing his 
primary VA physician after the hearing.  Other than the treatment 
records forwarded by the Veteran following the hearing, no other 
VA treatment records have been associated with the claims folder.  
VA is deemed to have constructive knowledge of documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's 
treatment from the Philadelphia, Pennsylvania, 
VAMC since 2006.

2.  The Veteran should be afforded a VA 
audiological evaluation to determine the severity 
of his service-connected bilateral hearing loss.  
All indicated tests and studies should be 
performed and all findings must be reported in 
detail.  The claims folder should be made 
available to the examiner for review prior to the 
examination and the examiner should note such 
review.

3.  After completion of the above, readjudicate 
the claim on appeal.  If the claim is not fully 
granted, issue a supplemental statement of the 
case, before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


